Case 9:18-cv-80176-BB Document 611-1 Entered on FLSD Docket 08/03/2020 Page 1 of 2




                                              OBJECTIONS KEY


     A = Argumentative
     AA = Asked and Answered
     Adv = Improper Advocacy; Advocacy
     Auth = Authenticity
     BOL = Bolstering; Improper Bolstering
     CC = Colloquy Commentary; Counsel Commentary; Counsel testifying
     COT = Calls for Opinion Testimony
     CP = Compound Question; Compound
     CU = Cumulative
     F = Foundation (or lack of foundation)
     J = Journalist Privilege
     H = Hearsay
     IC = Improper Composite Exhibit
     ID = Incomplete Document
     IH = Improper Hypothetical
     Inc. Desig. = Incomplete Designation / Improper Designation
     L = Leading
     LEC= Calls for Legal Conclusion
     MIS = Misleading
     MCD = Mischaracterizes Contents of Document
     MPT = Mischaracterizes Prior Testimony
     NA = No Answer
     NAR = Narrative
     NQ = No Question
     O = Opinion Testimony, Improper Lay Opinion
     OS = Outside the scope of direct
     P = Privilege
     PK = No Personal Knowledge, Lacks Knowledge
     PR = Predicate
     R = Relevance (or irrelevance), Pending, Not Probative, Immaterial, Non-responsive
     S = Speculation
     SU = Suplersage
     UD = Untimely Designation
Case 9:18-cv-80176-BB Document 611-1 Entered on FLSD Docket 08/03/2020 Page 2 of 2



     UP = Unduly Prejudicial, Unfairly Prejudicial
     UQ = Unresponsive to Question
     V = Vague
